PER CURIAM: *
Appellant Rodney J. Hammond seeks to appeal the district court’s ruling awarding defendants attorney fees. The order was entered July 1,2016. Hammond was therefore required to file his notice of appeal by August 1, 2016.. On that day, he attempted to file the notice of appeal, but inadvertently filed a document entitled “Plaintiffs Response to Court’s Order to Show Cause.” The next day, the court issued a “Deficiency Notice” informing him of the error. On August 2, 2016,’Hammond filed his notice of appeal.
Hammond’s notice of appeal was -untimely, and this appeal must therefore be dismissed. See Fed. R. App. P. 4(a)(1)(A). The unusual circumstances surrounding Hammond’s late filing do not change this outcome. Kinsley v. Lakeview Regional Medical Center LLC is squarely on point and controls. See 570 F.3d 586, 590 (5th Cir. 2009).
DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.